Citation Nr: 1805738	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  10-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a service connection claim for a left knee disability, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a service connection claim for a right knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1970.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript is of record. 

Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  


FINDINGS OF FACT

1. An unappealed October 2005 rating decision last denied the service connection claim for a left and right knee disability.

2. Additional evidence received since the October 2005 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a left and right knee disability.

CONCLUSIONS OF LAW

1. The October 2005 rating decision, which denied service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2. Since the October 2005 rating decision, new and material evidence has been submitted to reopen the service connection claim for a bilateral knee disability.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a bilateral knee disability.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A service connection claim for a bilateral knee disability was denied in the October 2005 rating decision due to a lack of a evidence relating the current diagnoses of degenerative joint disease of the knees to the Veteran's diving during service.  The Veteran was notified of this decision and of his appellate rights by letter dated October 13, 2005.  He did not appeal.   That decision is final.  See 38 U.S.C.A. § 7104.

The relevant evidence submitted since the October 2005 rating decision includes a VA Training Letter 07-04 (July 2007) which concerns the long-term effects of saturation diving, including arthritis and joint pain.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has been received to reopen the claim.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102  (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532   (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran has been diagnosed as having degenerative joint disease of the knees.  During service, he engaged in deep sea diving.  As noted above, VA Training Letter 07-04 (July 2007) addresses the long-term effects of saturation diving, including arthritis and joint pain.  Also of record are medical opinions from the Veteran's treating doctor, Ira Evans, M.D.  Dr. Evans stated that after reviewing the Veteran's history, the VA Training Letter, and the documented effects of decompression sickness, it is at least is likely as not that this was the factor that caused the Veteran's knee condition.  Also of record is a May 2010 VA medical opinion reaching a contrary conclusion, with rationale.  Because the evidence is in relative equipoise, the benefit-of-the-doubt rule applies.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for degenerative joint disease of the knees is granted.


ORDER

Service connection for degenerative joint disease of the left knee is granted.

Service connection for degenerative joint disease of the right knee is granted.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


